Citation Nr: 0915920	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic (dorsal) spine, with a compression 
fracture deformity at T8-9, currently rated as 20 percent 
disabling.   

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to 
October 1978 and from May 1980 to April 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and February 1996 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Detroit, Michigan.  In the July 1994 
rating action, the RO granted a 20 percent rating for the 
service-connected chronic thoracic and lumbar strain with a 
compression fracture deformity at T8-9.  In the February 1996 
rating action, the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service- connected disabilities.             

The Veteran appealed those decisions to the Board and by a 
February 1999 decision, the Board remanded this case to the 
RO for additional development.  

In a June 2000 decision, the Board granted entitlement to an 
increased (40 percent) rating for degenerative disc disease 
of the lumbar spine and a separate 10 percent rating for 
compression fracture with demonstrable deformity at T8-9.  In 
that same rating action, the Board denied an evaluation in 
excess of 10 percent for degenerative disc disease of the 
thoracic (dorsal) spine, and a TDIU rating.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a September 2001 
Order, the Court vacated the adverse portions of the Board's 
June 2000 decision, and remanded the case to the Board for 
further development and readjudication.  

In a June 2003 decision, the Board remanded the case to 
insure compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCCA).  VCAA notice letters 
were sent to the Veteran in July 2003 and February 2004.  

By a September 2005 decision, this case was remanded by the 
Board.  For the reasons explained below, it is again 
necessary to return this case to the RO for further 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.

The issue of entitlement to service connection for a cervical 
spine disability was originally developed for appellate 
review; however, service connection for degenerative disc 
disease of the cervical spine was ultimately granted by the 
RO in a June 2008 rating action.  As the Veteran has not 
appealed the rating or effective date assigned for this 
disability, there is no issue relating to the cervical spine 
that remains in appellate status.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In the September 2005 remand decision, the Board noted that 
the Veteran had raised issues of entitlement to service 
connection for a disability manifested by acid reflux and 
depression.  The Board stated that the aforementioned issues 
had not been developed or adjudicated by the RO and, as such, 
were referred to the RO for clarification and any indicated 
development.  However, there is no evidence in the record to 
show that any action was taken regarding this matter.  Thus, 
the issues of entitlement to service connection for a 
disability manifested by acid reflux and depression are once 
again referred to the RO for clarification and any indicated 
action.





REMAND

In a September 2005 remand decision, the Board directed the 
RO to schedule the Veteran for a VA orthopedic examination to 
assess the severity of his service-connected thoracic and 
lumbar spine disabilities.  Pursuant to the September 2005 
decision, the Veteran underwent a VA examination in March 
2006.  At that time, the examiner stated that the Veteran was 
employed "doing mostly computer work."  He indicated that 
the Veteran had chronic pain in the thoracic and lower back 
areas.  The intensity of the pain was approximately 9 out of 
10.  There was no history of flare-up or additional loss of 
motion.  Repetitive motion increased the pain without any 
additional loss of motion.  There was no history of an active 
episode of excruciating back pain during the last 12 months.  
The examiner noted that the Veteran took morphine medication 
every 12 hours for his back pain with no adverse side 
effects.  Following the physical examination, the examiner 
diagnosed the Veteran with degenerative changes of the 
thoracic and lumbar spines, with minor kyphosis at the 
thoracic level.  According to the examiner, the Veteran's 
usual occupation was affected to a modest degree due to his 
service-connected disabilities.             

In a statement received by the RO in April 2006, the Veteran 
indicated that the examiner from his March 2006 VA 
examination had incorrectly stated that he was working.  The 
Veteran reported that he had not been employed since 1992.  
He noted that the VA examiner had also incorrectly stated 
that he had not experienced any flare-ups or episodes of 
excruciating back pain during the last 12 months.  The 
Veteran stated that for at least five days per month, he had 
flare-ups when he could not get out of bed.  He reported that 
he also had radiation of pain down his right shoulder and 
arm, and both legs.  The Veteran further noted that due to 
the morphine that he took for his back pain, he experienced 
drowsiness, dizziness, and weakness, and was unable to 
concentrate or drive a car.         

In a November 2007 deferred rating decision, the RO stated 
that the Veteran's last VA examination, which was conducted 
in March 2006, was too old for rating purposes.  Thus, the RO 
determined that a new VA examination needed to be conducted 
in order to determine the current severity of the Veteran's 
thoracic and lumbar spine disabilities, and whether the 
spinal disabilities rendered the Veteran unemployable.  In a 
letter to the Veteran, dated in January 2008, the RO informed 
him that his local VA medical facility would be contacting 
him in order to schedule an examination.  However, although 
the evidence of record shows that the John D. Dingell VA 
Medical Center (VAMC) responded to an AMC examination request 
and stated that they would be able to examine the Veteran at 
their facility, there is record of a subsequent letter 
notifying the Veteran about his examination in the claims 
file.  The evidence of record is also negative for any 
subsequent examination report.  Therefore, it is unclear as 
to whether the requested VA examination was conducted.  This 
matter needs clarification.  In addition, in light of the 
symptoms discussed by the Veteran in the April 2006 letter, a 
new VA examination, as explained in greater detail below, is 
warranted to evaluate the current severity of the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine (currently rated 40 percent), degenerative disc disease 
of the thoracic spine with compression fracture deformity of 
T8-9 (currently rated 20 percent), and degenerative disc 
disease of the cervical spine (currently rated 20 percent)..  

In regard to the Veteran's TDIU claim, the Board is also of 
the opinion that a new examination is warranted.  Following a 
March 2006 VA examination, the examiner indicated that the 
Veteran was not unemployable due to his service connected 
disabilities (which, in addition to the three spine 
disabilities noted above, also include tinnitus and hearing 
loss), but it was incorrectly noted in that opinion  that the 
Veteran was employed.  In fact, the Veteran has not worked 
since 1992.  The evidence of record shows that the Veteran 
was found to be entitled to disability benefits from the 
Social Security Administration (SSA) because of his (service-
connected) degenerative disc disease of the back, and that 
according to the SSA, the Veteran had been unable to work 
since 1992.  While not controlling, such evidence supports 
the claim for a TDIU.  See, e.g., Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  The Board also notes that since 
the March 2006 VA examination, service connection has been 
granted for degenerative disc disease of the cervical spine.  
At the time of the March 2006 VA examination, the examiner 
did not consider the aforementioned disability.  As such, a 
contemporary examination is needed to properly determine 
whether the Veteran is unemployable due to all of his 
service-connected disabilities.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).   

In the September 2005 remand decision, the Board noted that 
during the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities had twice 
been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  According to 
the Board, although the May 2005 supplemental statement of 
the case had briefly referred to those changes, the Veteran 
had not been provided with the new rating criteria.  Thus, 
the Board directed the RO to provide the Veteran with the new 
regulations and to consider his claims under the new 
regulations.  In this regard, the Board notes that although 
the RO subsequently considered the Veteran's claims under the 
"new" or current rating criteria, the RO did not provide 
the Veteran with the amended rating criteria as requested.  
Accordingly, it is the Board's determination that the RO has 
not complied with the instructions from the September 2005 
remand.  The Board observes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand of the Board or 
the Court is not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The RO 
should specifically notify the Veteran of 
the evidence needed to substantiate his 
increased rating claims under the criteria 
for rating diseases and injuries of the 
spine, effective September 23, 2002, and 
September 26, 2003.         

With respect to the increased rating 
claims, ensure VCAA compliance with 
Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008) to include the effect that the 
current thoracic and lumbar spine 
disabilities have on the veteran's daily 
life, along with the general notice of 
General Rating Formula for Diseases and 
Injuries of the Spine. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This would 
include advising the veteran that he may 
provide evidence of the effects of the 
disability at issue on the ordinary 
conditions of daily life.

2.  The RO should determine whether or not 
a VA examination has been conducted since 
the Veteran's last VA examination in March 
2006.  If a VA examination has been 
conducted, the examination report should 
be obtained and associated with the claims 
file.  

3.  Whether another examination report is 
secured or not, the RO must schedule the 
Veteran for a VA orthopedic/neurological 
examination to determine the current 
severity of his lumbar and thoracic spine 
disabilities, including any neurological 
manifestations affecting either low 
extremity, and to what extent the 
Veteran's service-connected disabilities 
provide limitations on his ability to 
obtain employment.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing should be conducted.

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, the 
examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal spinal contour.  The 
examiner is notified that the Veteran has 
given a history of morphine every 12 hours 
for his back pain; such treatment and any 
other medications for his neck and back 
pain should be clarified or confirmed.  

The examiner should perform full range of 
motion studies of the thoracolumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should determine the nature, 
extent, and severity of any associated 
nerve impairment (e.g., radiculopathy) 
that may be present.  If there is such 
impairment, the examiner should determine 
which nerve groups are involved and with 
radiculopathy, characterize the overall 
neurological impairment in each lower 
extremity as mild, moderate, moderately 
severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
Veteran has experienced incapacitating 
episodes of intervertebral disc syndrome 
due to his service-connected thoracic 
spine and/or lumbar spine disabilities.  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.   

In regard to the Veteran's TDIU claim, the 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on his/her 
review of the case, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran's service-connected degenerative 
disc disease of the cervical spine, 
degenerative disc disease of the thoracic 
(dorsal) spine with compression of T8-9, 
degenerative disc disease of the lumbar 
spine, tinnitus and hearing loss alone 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
employment experience.     

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  Consideration should be given 
to the assignment of separate ratings for 
associated neurological abnormalities, to 
include radiculopaty of either lower 
extremity, if found.  If any claim remains 
denied or not granted to the Veteran's 
satisfaction, the RO must provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.      

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




